DETAILED ACTION
This office action is in response to the amendment filed on October 21, 2021. Claims 1-11 and 13-15 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Terminal Disclaimer
The terminal disclaimer filed on October 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10244857 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (6088869) in view of Pang (CN 201256721, cited by applicant, however translation is included herewith). 

In reference to claims 1 and 11, Kaneda et al. disclose an oral care implement comprising; a handle (4), a head (2) supported by the handle, a plurality of mechanically (note: the method of forming the device is not germane to the issue of patentability of the device itself. Therefore this limitation [i.e. being mechanically tapered] has not been mechanically or chemically tapered, see Column 3, Lines 63-67) tapered filaments (11) coupled to the head (Figure 2), each of the tapered filaments comprising: an elongated shaft terminating in a tip (Figures 2 and 3) and having a mounting end portion (lower portion thereof) of constant cross section and a tapered end portion (tip portion thereof Figures 2 and 3), wherein the tapered end portion has an areal surface roughness of at least 0.20µm or at least 0.50µm (Column 2, Lines 31-39), but lacks, the tapered end portion having a tapered length of 5mm or more, that the diameter between the tip and 0.05 mm from the tip is less than 10 microns and that the areal surface roughness of at least 0.20µm or at least 0.50µm is measured at a distance of 4mm from the tip. However, Pang teaches that it is old and well known in the art at the time the invention was made to provide toothbrush (Figure 2) including a bristles (1) having a tapered end portion with a tapered length (L) of 5mm or more (i.e. 12mm, see translation for disclosing; “Each tapered portion total length L makes 12mm”) and teaches of forming a diameter (see diameter of D0.1) between a tip (left side of the bristle in Figure 4) and 0.05 mm from the tip is less than 10 microns (note; D0.1 is expressed by the equation (D0.1/ D)*100%=5%-35%, thus when solving for D0.1, when D=0.15, D0.1=0.0075 or 7.5 microns, which is less than 10 microns at 0.1mm from the tip and thus the diameter at the tip at 0.05mm would also be less than 10 microns). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bristles tapered length and the diameter between the tip and 0.05 mm from the tip, of Kaneda et al., with the known technique of providing bristles having a tapered length of 5mm or more and having a diameter between a tip and 0.05 mm In re Aller, 105 USPQ, 233. In this situation, it would have been obvious to provide the claimed approximate surface roughness values at the claimed distances from the tip in order to provide the desired flexibility, as desired by a user for more effectively removing material during normal cleaning operations.

In reference to claims 2 and 3, Kaneda et al. disclose the claimed invention including an average of the areal surface roughness values approximately 0.68µm (Column 2, Lines 31-35), or 0.09µm (Column 2, Lines 31-35) but lacks specifically disclosing that the roughness values of approximately 0.68µm being measured at a distance of 4 mm from the tip or that the surface roughness value of 0.09µm is measured at a distance of 7 mm from the tip, however, the applicant fails to provide any criticality in having the approximate surface roughness values at the distances from the tip or that any of these In re Aller, 105 USPQ, 233. In this situation, it would have been obvious to provide the claimed approximate surface roughness values at the claimed distances from the tip in order to provide the desired flexibility, as desired by a user for more effectively removing material during normal cleaning operations.

In reference to claim 4, Pang shows that it is known to only provide tapered filaments (1) coupled to the head (Figure 1). 

In reference to claim 5, Kaneda et al. disclose further comprising at least one additional tooth cleaning element (12) that is not a mechanically tapered filament coupled to the head, and wherein the mechanically tapered filaments are located along peripheral regions of the head (Figure 2). 

In reference to claims 7 and 15, Kaneda et al. disclose that the tapered filaments are formed from nylon (Column 3, Lines 50-51).

In reference to claims 13-14, Kaneda et al. disclose that the areal surface roughness values is at least 0.50µm or approximately 0.68µm (Column 2, Lines 31-35)


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (6088869) in view of Pang (CN 201256721, cited by applicant, however translation is included herewith) and Corbett et al. (2015/0074928).

In reference to claim 6, Kaneda et al. disclose the claimed invention as previously mentioned above and disclose that the areal surface roughness from the tip is approximately 0.68µm (Column 2, Lines 31-35), but lack, the tapered end portion having a taper length of 5-7 mm and wherein the areal surface roughness measured at the distance of 4 mm from the tip is approximately 0.68µm. However, Corbett et al. teach that it is old and well known in the art at the time the invention was made to provide toothbrush (100) having a tapered end portion with a tapered length (L) of 5mm (Figure 13 and Paragraph 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tapered length, of Kaneda et al., with the known technique of providing the taper length of 5-7 mm, as taught by Corbett et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively removes plaque and debris located in interdental spaces. Furthermore, Kaneda et al. disclose that the average of the areal surface roughness values is approximately 0.68µm (Column 2, Lines 31-35), but lack specifically disclosing, that the roughness values of approximately 0.68µm was measured at a distance of 4 mm from the tip, however, the applicant fails to provide any criticality in having the approximate surface roughness value measured at the distance from the tip provides any Unexpected Result and where the general conditions of a claim are disclosed by the In re Aller, 105 USPQ, 233. In this situation, it would have been obvious to provide the claimed approximate surface roughness values at the claimed distances from the tip in order to provide the desired flexibility, as desired by a user for more effectively removing material during normal cleaning operations.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (6088869) in view of Corbett et al. (2015/0074928) and Pang (CN 201256721, cited by applicant, however translation is included herewith).

In reference to claim 8, Kaneda et al. disclose a plurality of mechanically (note: the method of forming the device is not germane to the issue of patentability of the device itself. Therefore this limitation [i.e. being mechanically tapered] has not been given patentable weight. Kaneda et al. do teach that the bristles can be mechanically or chemically tapered, see Column 3, Lines 63-67) tapered filament (11) for an oral care implement (Figure 2), the tapered filament comprising: an elongated shaft terminating in a tip (Figures 2 and 3) and having a mounting end portion (lower portion thereof) of constant cross section and a tapered end portion (tip portion thereof Figures 2 and 3), wherein the tapered end portion has an areal surface roughness of at least 0.50µm (Column 2, Lines 31-39), but lacks, a taper length of 5-7mm and that the diameter between the tip and 0.05 mm from the tip is less than 10 microns. However, Corbett et al. teach that it is old and well known in the art at the time the invention was made to -35%, thus when solving for D0.1, when D=0.15, D0.1=0.0075 or 7.5 microns, which is less than 10 microns at 0.1mm from the tip and thus the diameter at the tip at 0.05mm would also be less than 10 microns). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bristles tapered length and the diameter between the tip and 0.05 mm from the tip, of Kaneda et al., with the known technique of providing bristles having a tapered length of 5mm or more and having a diameter between a tip and 0.05 mm from the tip being less than 10 microns, as taught by Pang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes plaque, tartar and/or other debris thereby increasing the cleaning effect and the durability.
In re Aller, 105 USPQ, 233. In this situation, it would have been obvious to provide the claimed approximate surface roughness values at the claimed distances from the tip in order to provide the desired flexibility, as desired by a user for more effectively removing material during normal cleaning operations.

In reference to claim 10, Kaneda et al. disclose that the tapered filaments are formed from nylon (Column 3, Lines 50-51).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (2011/0289701) teaches that it is known to provide a taper . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723